Notice of Pre-AIA  or AIA  Status
Claims 1, 3-8 and 10-14 are currently presented for Examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.


Response to the applicant 101 arguments

Claimed steps of constructing one or more orders of RLCG models, integrating the models with program , and  adjusting the values of capacitor and inductance are "human actions" that person have performed for years in circuit theory. The claims therefore recited an abstract idea, despite the fact that the claimed signal integrity and power integrity steps were performed on a computer. Application program, chip/off-chip model did not meaningfully limit the abstract idea because they are merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers")  or field of use (see MPEP 2106.05(h)).  Other claims examples provided by the applicant such as the claims in training neural network, a claim for calculating an absolute position of a GOS receiver, claim in data encryption and claims in network packets that solved a problem in computer technology or technological field, the instant application claim limitation "....adjusting values of inductance and capacitance with resonant frequency..."  is not a solution to a technical problem. Calculating, adjusting and assigning the circuit elements is a common circuit mental steps that can be performed using pen and paper. The step for constructing one or more RCLG cascading model is a basic circuit mathematical step and adjusting by changing values of circuit elements is a common circuit problem in circuit engineering that can be performed practically using pen and paper. All the others steps as claimed are merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions and that does not automatically overcome an eligibility rejection. The computing devices recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Scattering parameters are only the input-output relationships between ports in an electric circuit. Considering all the limitations in combination, the claimed additional computer elements do not show any inventive concept, such as improving the performance of a computer or any other technology, which is simulation circuit. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. (See MPEP 2106.05(a)) Merely adding generic computer components to perform the method is not sufficient. Processer that integrates the application program and the RLCG circuit cascading model for simulating and analyzing power integrity and signal integrity of the simulation circuit is merely adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) The step of integrating using high level languages is mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f))
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components such as computer recited as performing generic computer functions and amount to no more than implementing the abstract idea with a computerized system. These are just generic computer components performing generic computer functions, and therefore they do not amount to more than the claimed abstractions. 
 
    PNG
    media_image1.png
    506
    386
    media_image1.png
    Greyscale
 
Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. The claimed embodiments do not require a particular machine or specialized computer, they can all be performed on a generic computer system. As to a linking to another technological environment, Applicants claimed embodiments and the embodiments as set forth in the specification are to using generic computers which is well known in the computer technological arts. Considering all the limitations in combination, the claimed additional computer elements do not show any inventive concept in applying the data structure, such as improving the performance of a computer or any other technology, novel data structure. The steps describe nothing more than a computer’s basic function , and do not meaningfully limit in redistributing space in an architectural design. It is for these reasons that Applicants’ claimed subject matter is not patent eligible.   
Even though the applicant argues the disclosed invention is described in the specification with the shortening the time for system software and hardware development that provide an improvement to computer functionality and a technological advancement, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself.



Claim Rejections - 35 USC §101
4.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.        Claims 1, 3-8 and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1 and 3-7 are directed to system or machine that falls on one of statutory category.
Claims: 8 and 10-14 are directed to system or machine that falls on one of statutory category.

(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 and 8 recites:
an off-chip model, executed by the processor and configured to construct one or more orders of RLCG (resistor-inductor-capacitor-conductor) circuit cascading models in accordance with all or part of the off-chip model abstracted by a S parameter;(a person can mentally perform this steps with pen and paper but for the recitation of generic processor. See MPEP 2106.04(a)(2)(III)(C) performing mental process on a generic computer)
wherein the off-chip model is configured to construct one or more orders of RLCG circuit cascading models, comprising: 
searching, by the processor, for at least one resonant frequency in accordance with all or part of the off-chip model abstracted by the S parameter; (Resonance frequency is something that can be calculated for the given circuit with the provided values such as inductance and capacitance. (Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic processor. If a claim, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Process” grouping of abstract ideas.)
adjusting, by the processor, values of a capacitor and a inductor corresponding to at least one circuit model in accordance with the at least one resonant frequency, so that an impedance difference between each of the at least one circuit model in the one or more orders of RLCG circuit cascading models and all or part of the off-chip model abstracted by the S parameter is at a minimum at a corresponding resonant frequency; wherein the impedance difference is a real value;(this is mental circuit step that can be performed using pen and paper. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic processor. Also, the claim recites mathematical calculations such as finding the difference of impedance.  If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.)
wherein the processor adjusts the values of the capacitor and the inductor corresponding to the at least one circuit model in accordance with the at least one resonant frequency, comprising:
assigning values of a resistor and a conductance corresponding to the at least one circuit model as zero; selecting one of the at least one resonant frequency; calculating the values of the capacitor and the inductor under the condition that the reciprocal of the value of the capacitor multiplied by the reciprocal of the value of the inductor is equal to the square of the one of the at least one resonant frequency; calculating an absolute value of a power impedance of each of the at least one circuit model in the one or more orders of RLCG circuit cascading models based on the calculated values of the capacitor and the inductor; and calculating the impedance difference by subtracting the absolute value of the power impedance of each of the at least one circuit model in the one or more orders of RLCG circuit cascading models from the impedance of all or part of the off-chip model abstracted by the S parameter. (A person in the ordinary skill in the art can perform the above steps using pen and paper or mentally since it involves the basic mathematical circuit steps.  Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic processor. Also, the claim recites mathematical calculations such as calculate absolute value, reciprocal, multiplication, square.  If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. Claim 1 and 8 recites the additional element of 
an application program, executed by the processor and configured to generate a corresponding instruction set in accordance with an application situation of the simulation circuit; wherein the simulation circuit comprises a chip; (it is mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f))
a chip model, executed by the processor and configured to receive the instruction set as an input to simulate operation of at least one intellectual property core of the chip in accordance with the at least one intellectual property core of the chip and to generate a power consumption and an I/O logic signal of the chip; (This limitation is recited at high level of generality and amounts to no more than a generic data gathering step (MPEP 2106.05(g): i.e. pre-solution activity of receiving the instruction for further use). 
wherein the processor integrates the application program and the RLCG circuit cascading model for simulating and analyzing power integrity and signal integrity of the simulation circuit.(it is merely adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f))
The chip and simulation circuit is merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or field of use. The processor is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). Thus, the claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. a chip model, executed by the processor and configured to receive the instruction set as an input to simulate operation of at least one intellectual property core of the chip in accordance with the at least one intellectual property core of the chip and to generate a power consumption and an I/O logic signal of the chip; (This limitation is recited at high level of generality and amounts to no more than a generic data gathering step (MPEP 2106.05(g): i.e. pre-solution activity of receiving the instruction for further use and did not meaningfully limit the abstract idea). The limitation of an application program, executed by the processor and configured to generate a corresponding instruction set in accordance with an application situation of a simulation circuit; wherein the simulation circuit comprises a chip ; (it is mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) and wherein the processor integrates the application program and the RLCG circuit cascading model for simulating and analyzing power integrity and signal integrity of the simulation circuit is merely adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)). The chip and simulation circuit is merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or field of use.  The processor is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). It is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The prior art of by Su et al. (“The High Speed Low Noise Multi-Data Processing Signal Process Circuit Research of Remote Sensing”) discloses signal and power simulations performed on a chip that includes an FPGA and DDR2 on a PCB, in FIG. 7, which shows the result of the simulation, including a waveform with a peak value at a frequency point to provide an impedance value for the waveforms, and FIGS. 10 and 11, showing results of the signal integrity analysis, providing voltage values for the different waveforms. Accordingly, the previous teaching found to perform signal and power integrity analysis simulations are shown to be previously done, and is considered an example of a well-understood, routine, and conventional activity previously known to the industry. The additional element fails to integrate the abstract idea into a practical application, including failing to impose any meaningful limits on practicing the abstract idea. 
Thus, claim 1 and 8 are not patent eligible.



Claim 3 and 10 further recites wherein the off-chip model is configured to construct one or more orders of RLCG circuit cascading models, further comprising:
adjusting, by the processor, the values of the resistor and the conductor corresponding to at least one circuit model in accordance with at least two resonant frequencies, so that an impedance difference between each of the at least one circuit model in the one or more orders of RLCG circuit cascading models and all or part of the off-chip model abstracted by the S parameter is at a minimum between two corresponding adjacent resonant frequencies. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for recitation of generic processor. Also, the claim recites mathematical calculations such as finding the difference of impedance.  If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.
Claim 3 and 10 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 3 and 10 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 4 and 11 further recites wherein the application program and the RLCG circuit cascading model are integrated, comprising: compiling, by the processor, the RLCG cascading model from SystemC-AMS to a first code; compiling, by the processor, the chip model from SystemC to a second code; cascading, by the processor, the first code and the second code and inputting a signal generated by the application program; and after calculating, the RLCG circuit cascading model receives the power consumption and the I/O logic signal generated by the simulation system. It is mere instructions to implement an abstract idea on a generic computer. (See MPEP 2106.05(f)) Claim 4 and 11 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 4 and 11 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 5 and 12 further recites wherein the power consumption of the chip generated by the chip model executed by the processor is used for analyzing power integrity, and the I/O logic signal of the chip is used for analyzing signal integrity. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas but for the recitation of generic processor.
Claim 5 and 12 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 5 and 12 are not patent eligible.

Claim 6 and 13 further recites wherein the off-chip model executed by the processor is configured to construct one or more orders of RLCG circuit cascading models for abstracting all or part of the off-chip model to replace the S parameter. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas but for the recitation of generic processor. And the limitations does not include any additional elements beyond those considered with respect to claim 1.
Claim 6 and 13 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor is amount to significantly more than the judicial exception. Thus, claim 6 and 13 are not patent eligible.

Claim 7 and 14 further recites wherein the application program, the instruction set, the chip model, and the off-chip model are accomplished by the processor using high-level languages. This limitations is mere instructions to implement an abstract idea on a generic computer (See MPEP 2106.05(f)). Claim 7 and 14 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 7 and 14 are not patent eligible.


Claim Rejections - 35 USC § 103
6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claim 1, 3, 5, 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (PUB NO: US 20140131867 A1), in view of Zhao et al. ("System level power integrity analysis with physics-based modeling methodology." 2018) and further in view of Ko et al. "Practical approach to power integrity-driven design process for power-delivery networks." IET Circuits, Devices & Systems 10.5 (2016): 448-455.)

Regarding claim 1 and 8
Jeong teaches a simulation system for simulating and analyzing power integrity and signal integrity of a simulation circuit, (see para 61-64- signal integrity, power integrity, and temperature integrity of the respective virtual layouts L1 to Ln. For example, as illustrated in FIG. 9, the characteristic analyzing module 40 may analyze the signal integrity of the semiconductor package. Another example, as illustrated in FIG. 10, the characteristic analyzing module 40 may analyze the power integrity of the semiconductor package) 
comprising:
wherein the simulation circuit comprises a chip;(see abstract and see fig 3- The modeling methodology connects the footprints of geometry details to the PDN input impedance looking into the system from the IC chip. the PKG region is segmented into 20 groups, shown in Fig. 3. The IC chip region is segmented into 8 cores from the IC requirements and layout design. The area surrounding the IC chip region in the PKG PDN is segmented into 12 groups following the extension of the segmentation lines from the IC region.

an application program, configured to generate a corresponding instruction set in accordance with an application situation of a simulation circuit; (see para 29- a module may be implemented in programmable logic devices such as a field programmable gate array (FPGA), specific purpose processors or circuits such as application specific integrated circuits (ASIC), discrete electronics, or the like.[corresponds to the simulation circuit] See para 35- the second chip may include, for example, a processor chip such as an AP (Application Processor) chip.[corresponds to the chip with application] See para 97-The central processing unit 200 may be configured to perform various kinds of operations that are required to drive the computing system 201, and execute OS and application programs. See para 113 -The layout selection module 410 is configured to select a layout of the layouts L1 to Ln as the final layout FL in response to characteristics 420. The selection may be made in response to a variety of characteristics. For example, the layout may be selected in response to design requirements, design margins, operating characteristics, packaging costs, parts and material availability, customer requirements, or the like. For example, a first desired semiconductor package with a set of chips may have first characteristics including a higher performance design. A second desired semiconductor package with the same set of chips may have second characteristics including, for example, a lower cost target, lower performance target, or other different characteristics.)

Examiner note: Examiner consider the central processing unit to perform several operations in response to a variety of characteristics to drive application programs of a chip corresponding to the instruction set of a simulation circuit.

a chip model, configured to receive the instruction set as an input to simulate operation of at least one intellectual property core of the chip in accordance with the at least one intellectual property core of the chip and to generate a power consumption and an I/O logic signal of the chip;(see para 53-55- the chip modeling module 20 may be configured to perform modeling of the operating parameters for the first and second chips included in the respective virtual layouts L1 to Ln based on the respective virtual layouts L1 to Ln. In this case, the operating parameters for the first and second chips modeled by the chip modeling module 20 may include signal parameters, control parameters, power parameters, or the like. FIG. 6 illustrates the chip I/O model that outputs an output signal CS as the signal parameter modeled by the chip modeling module 20, the model related to the signal parameters for the first and second chips modeled by the chip modeling module 20. FIG. 7 illustrates the chip power model that outputs an output power CPO as the power parameter modeled by the chip modeling module 20, the model related to the power parameters for the first and second chips modeled by the chip modeling module 20. Also see para 114- the layout selection module may be configured to select multiple layouts in response to multiple sets of characteristics.)

Examiner note: Examiner consider chip modeling module receives the set of characteristics (or instructions) from the layout selection module to select the final layout Fn. The chip modeling module 20 configured to perform modeling of the operating parameters such as signal parameters, control parameters, power parameters of the chip. Examiner consider the operating parameters of the chip are the intellectual property core of the chip since it used in designing the semiconductor package. 
 
and
wherein the application program and the RLCG circuit cascading model are integrated to simulate and analyze power integrity and signal integrity of the simulation circuit.(see para 29- a module may be implemented in programmable logic devices such as a field programmable gate array (FPGA), specific purpose processors or circuits such as application specific integrated circuits (ASIC), discrete electronics, or the like. see para 64- the signal integrity may be analyzed for different power levels, the power integrity may be analyzed for different signal outputs, or the like)

However, Jeong does not teach an off-chip model, executed by the processor and configured to construct one or more orders of RLCG (resistor-inductor-capacitor-conductor) circuit cascading models in accordance with all or part of the off-chip model abstracted by a S parameter;
wherein the off-chip model is configured to construct one or more orders of RLCG circuit cascading models, comprising:
searching, by the processor, for at least one resonant frequency in accordance with all or part of the off-chip model abstracted by the S parameter;
adjusting, by the processor, values of a capacitor and a inductor corresponding to at least one circuit model in accordance with the at least one resonant frequency, so that an impedance difference between each of the at least one circuit model in the one or more orders of RLCG circuit cascading models and all or part of the off-chip model abstracted by the S parameter is at a minimum at a corresponding resonant frequency;
wherein the impedance difference is a real value;
wherein the processor adjusts the values of the capacitor and the inductor corresponding to the at least one circuit model in accordance with the at least one resonant frequency, comprising:
assigning values of a resistor and a conductance corresponding to the at least one circuit model as zero; selecting one of the at least one resonant frequency; calculating the values of the capacitor and the inductor under the condition that the reciprocal of the value of the capacitor multiplied by the reciprocal of the value of the inductor is equal to the square of the one of the at least one resonant frequency; calculating an absolute value of a power impedance of each of the at least one circuit model in the one or more orders of RLCG circuit cascading models based on the calculated values of the capacitor and the inductor; and calculating the impedance difference by subtracting the absolute value of the power impedance of each of the at least one circuit model in the one or more orders of RLCG circuit cascading models from the impedance of all or part of the off-chip model abstracted by the S parameter.

In the related field of invention, Zhao teaches an off-chip model, configured to construct one or more orders of RLCG (resistor-inductor-capacitor-conductor) circuit cascading models in accordance with all or part of the off-chip model abstracted by a S parameter;(see page 382- The system PDN model is constructed using S-parameter cascading. See fig 6- The system PDN input impedance without IC is shown in Fig. 6. See also fig 9- Fig. 9. Engineering circuit model (RCLG) for the system PDN)

wherein the off-chip model is configured to construct one or more orders of RLCG circuit cascading models, comprising: 
searching, by the processor, for at least one resonant frequency in accordance with all or part of the off-chip model abstracted by the S parameter; (see fig 10 and table 1)
    PNG
    media_image2.png
    629
    732
    media_image2.png
    Greyscale


adjusting, by the processor, values of a capacitor and a inductor corresponding to at least one circuit model in accordance with the at least one resonant frequency, (see page 379- 380, 383 and fig 10- Multiple decoupling solutions are used at different levels of the PDN system to achieve the effectiveness over a wide frequency range. The chip PDN is used to provide sufficient charge and maintain the low voltage ripple at high frequencies as the distance from on-chip capacitance to the IC chip circuits is the shortest. The dominate circuit elements at different frequency ranges are used to explain the role of the PDN from different levels in the system from the hierarchical circuit. Also, the physics-based circuit model can be used to guide the system PDN design by changing the elements to evaluate possible design improvements. For the chip PDN portion, at relatively lower frequencies, the capacitance of the 8 cores impacts the system PDN input impedance, as the 8 core is connected through PKG. For very high frequencies, for one core, only the nearest on-chip capacitance in the same core dominates the PDN response. See table 1)

    PNG
    media_image3.png
    675
    749
    media_image3.png
    Greyscale




Examiner note: The impedance from equivalent engineering circuit can be correlated with S-parameter model that was extracted from other commercial tool for full structure extraction and the resonance peaks in the impedance as shown in figure 10. As shown in fig 10- f1-f10 that indicates the resonance frequency point for the different circuit model with the difference impedance for the circuit model and commercial tool.  

selecting one of the at least one resonant frequency; calculating the values of the capacitor and the inductor; (see table 1)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for designing a semiconductor package as disclosed by Jeong to include an off-chip model, executed by the processor and configured to construct one or more orders of RLCG (resistor-inductor-capacitor-conductor) circuit cascading models in accordance with all or part of the off-chip model abstracted by a S parameter; wherein the off-chip model is configured to construct one or more orders of RLCG circuit cascading models, comprising: searching, by the processor, for at least one resonant frequency in accordance with all or part of the off-chip model abstracted by the S parameter; adjusting, by the processor, values of a capacitor and a inductor corresponding to at least one circuit model in accordance with the at least one resonant frequency as taught by Zhao in the system of Jeong for system level power integrity (PI) analysis and to maintain the low power distribution noise in high power systems to guarantee the functionality of the system. (see abstract)



The combination of Jeong and Zhao does not teach the impedance difference between each of the at least one circuit model in the one or more orders of RLCG circuit cascading models and all or part of the off-chip model abstracted by the S parameter is at a minimum at a corresponding resonant frequency wherein the impedance difference is a real value; assigning values of a resistor and a conductance corresponding to the at least one circuit model as zero; selecting one of the at least one resonant frequency; calculating the values of the capacitor and the inductor under the condition that the reciprocal of the value of the capacitor multiplied by the reciprocal of the value of the inductor is equal to the square of the one of the at least one resonant frequency; calculating an absolute value of a power impedance of each of the at least one circuit model in the one or more orders of RLCG circuit cascading models based on the calculated values of the capacitor and the inductor; and calculating the impedance difference by subtracting the absolute value of the power impedance of each of the at least one circuit model in the one or more orders of RLCG circuit cascading models from the impedance of all or part of the off-chip model abstracted by the S parameter.

In the related field of invention, Ko teaches the impedance difference between each of the at least one circuit model in the one or more orders of RLCG circuit cascading models and all or part of the off-chip model abstracted by the S parameter is at a minimum at a corresponding resonant frequency; (see page 450 and see fig 9- During the development of the off-chip design phase, the impedance of the layout should be less than or equal to Ztarget(see equation 1 chip model)

    PNG
    media_image4.png
    349
    602
    media_image4.png
    Greyscale

wherein the impedance difference is a real value; (see page 382- see page 450 and fig 9- During the development of the off-chip design phase, the impedance of the layout should be less than or equal to Ztarget. In the low-frequency region, the limit is 0.043.)

wherein the processor adjusts the values of the capacitor and the inductor corresponding to the at least one circuit model in accordance with the at least one resonant frequency, comprising:

assigning values of a resistor and a conductance corresponding to the at least one circuit model as zero; (see page 481- Based on the VNA measurement as described in, we found the series resistance Rpkg from sample D to be relatively small, i.e. <1 mΩ. Therefore, Rpkg and R5can be ignored from the perspective of obtaining the ESR.

Examiner note: Examiner found circuit model (off-chip model) for the PKG with no resistor and conductance.

the condition that the reciprocal of the value of the capacitor multiplied by the reciprocal of the value of the inductor is equal to the square of the one of the at least one resonant frequency. (see page 450-the self-resonance frequency fr of the measured Z21 resulted in an inductance value 
    PNG
    media_image5.png
    25
    139
    media_image5.png
    Greyscale
)

calculating an absolute value of a power impedance of each of the at least one circuit model in the one or more orders of RLCG circuit cascading models based on the calculated values of the capacitor and the inductor; (see page 450- 
    PNG
    media_image6.png
    131
    549
    media_image6.png
    Greyscale
)

    PNG
    media_image7.png
    410
    919
    media_image7.png
    Greyscale


and calculating the impedance difference by subtracting the absolute value of the power impedance of each of the at least one circuit model in the one or more orders of RLCG circuit cascading models from the impedance of all or part of the off-chip model abstracted by the S parameter.(see page 450 and fig 9- During the development of the off-chip design phase, the impedance of the layout should be less than or equal to Ztarget. In the low-frequency region, the limit is 0.043. Designers consider both the layout inductance and MLCC arrangement for the total capacitance  and  inductance  due  to  component  location. Therefore, it is important to develop an off-chip design which considers the rigid inductive  path of  the  layout  in  order  to  satisfy  the  target impedance in an environment with a fixed ODC and ODR.

    PNG
    media_image8.png
    346
    571
    media_image8.png
    Greyscale





Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for designing a semiconductor package as disclosed by Jeong to include the impedance difference between each of the at least one circuit model in the one or more orders of RLCG circuit cascading models and all or part of the off-chip model abstracted by the S parameter is at a minimum at a corresponding resonant frequency wherein the impedance difference is a real value; assigning values of a resistor and a conductance corresponding to the at least one circuit model as zero; selecting one of the at least one resonant frequency; calculating the values of the capacitor and the inductor under the condition that the reciprocal of the value of the capacitor multiplied by the reciprocal of the value of the inductor is equal to the square of the one of the at least one resonant frequency; calculating an absolute value of a power impedance of each of the at least one circuit model in the one or more orders of RLCG circuit cascading models based on the calculated values of the capacitor and the inductor; and calculating the impedance difference by subtracting the absolute value of the power impedance of each of the at least one circuit model in the one or more orders of RLCG circuit cascading models from the impedance of all or part of the off-chip model abstracted by the S parameter as taught by Ko in the system of Jeong and Zhao to determine the target impedance by modelling the RLC circuit of a system-on-chip power net. The target impedance of a power delivery network is then determined by applying the extracted chip current profile for finalizing the design budget. (see abstract)


Regarding claim 3 and 10
Jeong does not teach adjusting, by the processor, the values of the resistor and the conductor corresponding to at least one circuit model in accordance with at least two resonant frequencies, so that an impedance difference between each of the at least one circuit model in the one or more orders of RLCG circuit cascading models and all or part of the off-chip model abstracted by the S parameter is at a minimum between two corresponding adjacent resonant frequencies.

However, Zhao further teaches adjusting, by the processor, the values of the resistor and the conductor corresponding to at least one circuit model in accordance with at least two resonant frequencies, (see page 379- 380, 383 and fig 10- Multiple decoupling solutions are used at different levels of the PDN system to achieve the effectiveness over a wide frequency range. The chip PDN is used to provide sufficient charge and maintain the low voltage ripple at high frequencies as the distance from on-chip capacitance to the IC chip circuits is the shortest. The dominate circuit elements at different frequency ranges are used to explain the role of the PDN from different levels in the system from the hierarchical circuit. Also, the physics-based circuit model can be used to guide the system PDN design by changing the elements to evaluate possible design improvements. For the chip PDN portion, at relatively lower frequencies, the capacitance of the 8 cores impacts the system PDN input impedance, as the 8 core is connected through PKG. For very high frequencies, for one core, only the nearest on-chip capacitance in the same core dominates the PDN response. See table 1)

    PNG
    media_image3.png
    675
    749
    media_image3.png
    Greyscale




Examiner note: The impedance from equivalent engineering circuit can be correlated with S-parameter model that was extracted from other commercial tool for full structure extraction and the resonance peaks in the impedance as shown in figure 10. As shown in fig 10- f1-f10 that indicates the resonance frequency point for the different circuit model with the difference impedance for the circuit model and commercial tool.  

Ko further teaches an impedance difference between each of the at least one circuit model in the one or more orders of RLCG circuit cascading models and all or part of the off-chip model abstracted by the S parameter is at a minimum between two corresponding adjacent resonant frequencies. (see page 450 and see fig 9- During the development of the off-chip design phase, the impedance of the layout should be less than or equal to Ztarget(see equation 1 chip model)

    PNG
    media_image4.png
    349
    602
    media_image4.png
    Greyscale



Regarding claim 5 and 12
Jeong further teaches wherein the power consumption of the chip generated by the chip model is used for analyzing power integrity, and the I/O logic signal of the chip is used for analyzing signal integrity. (see para 62-63- the characteristic analyzing module 40 may analyze the signal integrity of the semiconductor package by analyzing whether the output signal PS of the semiconductor package coincides with the required specification based on the operating parameter (for example, the chip I/O model that outputs the CS) of the first and second chips modeled by the chip modeling module 20.In another example, as illustrated in FIG. 10, the characteristic analyzing module 40 may analyze the power integrity of the semiconductor package by analyzing whether the output power PPO of the semiconductor package coincides with the required specification based on the operating parameter (for example, the chip power model that outputs the CPO) of the first and second chips modeled by the chip modeling module 20 as described above and the power parameter (for example, the S-parameter model) of the package substrate modeled by the package modeling module 30.


10.	Claims 4, 7, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jeong et al. (PUB NO: US 20140131867 A1), in view of Zhao et al. ("System level power integrity analysis with physics-based modeling methodology." 2018) and further in view of Ko et al. "Practical approach to power integrity-driven design process for power-delivery networks." IET Circuits, Devices & Systems 10.5 (2016): 448-455.)and still further in view of Langhammer (PAT NO: US 7228531 B1).

Regarding Claim 4 and 11
Jeong further teaches after calculating, the RLCG circuit cascading model can receive the power consumption and the I/O logic signal generated by the simulation system. (See para 59-63- respective signal lines and power lines in the semiconductor package may be defined by the respective virtual layouts. Accordingly, the package modeling module 30 may perform modeling of the signal parameters and the power parameters of the package substrate, for example, based on dimensions of the signal LINes and the power LINes defined in the package substrate. Then, the characteristic analyzing module 40 may analyze the signal integrity of the semiconductor package by analyzing whether the output signal PS of the semiconductor package coincides with the required specification based on the operating parameter (for example, the chip I/O model that outputs the CS) of the first and second chips modeled by the chip modeling module 20.In another example, as illustrated in FIG. 10, the characteristic analyzing module 40 may analyze the power integrity of the semiconductor package by analyzing whether the output power PPO of the semiconductor package coincides with the required specification based on the operating parameter (for example, the chip power model that outputs the CPO) of the first and second chips modeled by the chip modeling module 20 as described above and the power parameter (for example, the S-parameter model) of the package substrate modeled by the package modeling module 30.)

However, the combination of Jeong , Zhao and Ko does not teach compiling the RLCG cascading model from SystemC-AMS to a first code; compiling the chip model from SystemC to a second code; cascading the first code and the second code and inputting a signal generated by the application program.

In the related field of invention, Langhammer teaches compiling the RLCG cascading model from SystemC-AMS to a first code; compiling the chip model from SystemC to a second code; cascading the first code and the second code and inputting a signal generated by the application program; (see col 8 line 13-20 -the techniques of the present invention provide for the analysis of the intermediate code to optimize the processor architecture to execute the selected instructions and data types as efficiently as possible and/or changing the generated code to achieve a desired size/speed tradeoff. The individual steps for compiling source code include parsing, building a symbol table, and generating intermediate code. See col 8 line 35-39-The instruction set selector 423 of the present application receives the intermediate code provided by the generic compiler 421 and uses user-defined parameters 413 to determine the optimal instruction set needed to support the intermediate code.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for designing a semiconductor package as disclosed by Jeong to include compiling the RLCG cascading model from SystemC-AMS to a first code; compiling the chip model from SystemC to a second code; cascading the first code and the second code and inputting a signal generated by the application program as taught by Langhammer in the system of Jeong, Zhao and Ko for efficiently implementing a customizable processor core on a programmable chip. Source code provided in a high level language is compiled into intermediate code. The optimizer uses the intermediate code and user parameters to define aspects of the processor architecture. The output is used to generate a model that provides profiling information for additional optimization. [Abstract]


Regarding claim 7 and 14
 The combination of Jeong, Zhao and Ko does not teach wherein the application program, the instruction set, the chip model, and the off-chip model can be accomplished using high-level languages.

In the related field of invention, Langhammer further teaches wherein the application program, the instruction set, the chip model, and the off-chip model can be accomplished using high-level languages.(see col1 Line 52-57- Methods and apparatus are provided for efficiently implementing a customizable processor core on a programmable chip. Source code provided in a high level language is compiled into intermediate code. The optimizer uses the intermediate code and user parameters to define aspects of the processor architecture)


11.	Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jeong et al. (PUB NO: US 20140131867 A1), in view of Zhao et al. ("System level power integrity analysis with physics-based modeling methodology." 2018) and further in view of Ko et al. "Practical approach to power integrity-driven design process for power-delivery networks." IET Circuits, Devices & Systems 10.5 (2016): 448-455.) and still further in view of Jacobs et al. (PAT NO: US 7865319 B1), hereinafter JACOBS.


Regarding claim 6 and 13
The combination of Jeong, Zhao and Ko does not teach wherein the off-chip model is configured to construct one or more orders of RLCG circuit cascading models for abstracting all or part of the off-chip model to replace the S parameter.

In the related field of invention, Jacobs teaches wherein the off-chip model is configured to construct one or more orders of RLCG circuit cascading models for abstracting all or part of the off-chip model to replace the S parameter. (see col 5 Line 24-27- the test fixture effects defined by the scattering parameters are removed from the combined measurement by calculation to obtain measurement system effects of the measurement system alone.)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for designing a semiconductor package as disclosed by Jeong to include wherein the off-chip model is configured to construct one or more orders of RLCG circuit cascading models for abstracting all or part of the off-chip model to replace the S parameter as taught by Jacobs in the system of Jeong, Zhao and Ko for measuring the input (loading) impedance of measurement systems using a test fixture. This is done by first measuring the characteristics of an unloaded test fixture to obtain scattering parameters of the test fixture and using a splitting algorithm to calculate the scattering parameters of each transmission line leg of the test fixture. The test fixture is then measured with a measurement system attached. (See Abstract)


Conclusion

12.           Claims 1, 3-8 and 10-14 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190220562 A1 Chhabra et al.
Discussing the processes of selecting die and package parasitic for an input-output (IO) power domain.
US 20070005324 A1 Gong et al.
Discussing an arrangement for using s-parameters to obtain characteristics of a device under test ("DUT") between a numbers of selected observation locations.
US 10691190 B2 Chhabra et al.
Discussing the methods for performing a power delivery network analysis of the memory unit I/O power domain. The methods include performing a signal and power integrity analysis for a memory unit I/O power domain to extract characteristics of a current waveform, determining characteristics of an expected waveform based on a current response for the memory unit I/O power domain, and determining whether the characteristics of the current waveform and the characteristics of the expected waveform are within a tolerance limit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147